NUMBER 13-03-00267-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


CITGO REFINING AND MARKETING, INC.
AND CITGO PETROLEUM CORPORATION,                                                             Appellants,

                                                      v.

AMELIA GARZA, ET AL.,                                                                         Appellees.


                        On appeal from the 28th District Court
                              of Nueces County, Texas.


                               MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides1
                   Memorandum Opinion Per Curiam

        Appellants and appellees have filed a joint motion to dismiss this appeal. On March

23, 2006, this Court issued an opinion reversing the trial court’s judgment and remanding

        1
          This m atter was originally assigned to a panel consisting of Justices Hinojosa, Yañez, and Castillo.
The Honorable Federico Hinojosa and the Honorable Errlinda Castillo, form er Justices of this Court, did not
participate in this m em orandum opinion because their term s of office expired on Decem ber 31, 2006.
the case for further proceedings. See Citgo Ref. & Mktg. v. Garza, 187 S.W.3d 45, 65-66

(Tex. App.–Corpus Christi 2006, pet. dism’d). The parties subsequently filed cross-

petitions for review with the Texas Supreme Court, which were ultimately abated and

dismissed because the parties negotiated and secured a settlement.

       Because of the parties’ settlement of this case, appellants and appellees request

that the Court now dismiss this appeal and issue mandate accordingly.

       The Court, having considered the documents on file and the joint motion to dismiss

the appeal, is of the opinion that the motion should be granted. See TEX . R. APP. P.

42.1(a). The joint motion to dismiss is granted, and the appeal is hereby DISMISSED.

Pursuant to the agreement of the parties, costs will be taxed against the party incurring

same. See id. 42.1(d) ("Absent agreement of the parties, the court will tax costs against

the appellant."). Our mandate will issue forthwith reflecting the dismissal of the appeal as

stated herein. Pursuant to Rule 42.1(c), our opinion previously issued on March 23, 2006,

is not withdrawn. See id. 42.1(c).

                                                 PER CURIAM

Memorandum Opinion delivered and
filed this the 14th day of August, 2008.




                                             2